Citation Nr: 1703027	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, L5-S1.  

3.  Entitlement to an initial rating in excess of 20 percent for sciatica of the right  lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for sciatica of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Pursuant to her request, the Veteran was scheduled for a personal hearing before a Veterans Law Judge seated at the RO in April 2013; however, she failed to appear at the scheduled time and location.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).  As no good cause has been alleged, or request received, the request for a hearing is considered withdrawn.  

These issues were previously before the Board in June 2013, at which time they were remanded for additional development.  As the required development has not been completed, subsequent remand is required to insure full development of the pending claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Psychiatric Disorder.  Pursuant to the Board's June 2013 remand, the Veteran was afforded an August 2015 VA psychiatric examination in order to obtain a current diagnosis and a medical opinion regarding the etiology of any current psychiatric disorder.  While the examiner had access to the file in VBMS, the service treatment records were not available, according to the examiner.  For this reason, the examiner was unable to provide the requested medical opinion.  

The examiner stated that the "diagnosis is deferred until C-file is reviewed."  To date, no addendum has been added to the examination report by the original examiner or any other medical expert regarding the requested medical opinions.  Thus, the required development having not been completed, remand of this issue is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the August 2015 VA examination, the Veteran also reported recent psychiatric treatment at "Sherman Hospital," a private facility, until approximately four months previously.  Review of the claims file indicates such records have not been obtained.  The duty to assist includes obtaining pertinent VA and private records, or assisting a claimant in obtaining the same.  See 38 U.S.C.A. § 5103A.  

In this regard, the Board notes that several recent letters to the Veteran sent to an address on Gloucester Court have been returned to VA as undeliverable.  These letters include an August 2014 VA letter to her requesting authorization to obtain private treatment records from the West Virginia University (WVU) Hospital.  Such records were ordered by the Board in the June 2013 remand to be obtained by the AOJ and have yet to be associated with the claims file.  In a recent August 2015 letter to VA, the Veteran listed a different address on the envelope, suggesting the address previously used by the AOJ is no longer current.  The AOJ should thus obtain the most current mailing address for her prior to effectuating the remainder of this remand.  

Finally, the Veteran's attorney is no longer accredited by VA.  She was sent notice in April 2016 to the Gloucester Court address informing her of the representative's accreditation and her right to select new representation, if she so desired; however, this letter was returned as undeliverable.  She must thus be provided notice to her current address that her representative's authority to represent claimants before VA has been canceled and she retains the right to select new representation.  

Increased Ratings.  Next, the Veteran seeks increased initial ratings for service-connected disabilities of the lumbosacral spine and lower extremities.  In its June 2013 remand order, the Board requested the Veteran be afforded an orthopedic examination of the spine conducted by a physician in part in order to address whether a nonservice-connected disability was causing or aggravating symptoms of various service-connected disabilities.  

While the Veteran was afforded an August 2015 VA examination of the spine, this examination was conducted by a physician's assistant, not a physician.  Moreover, the examiner explicitly stated she was unable to address the Board's opinion requests, as these "would best be answered by a neurologist." Hence, as the August 2015 examination did not yield the required medical findings and opinions, another remand is required to assure full compliance with the Board's June 2013 remand order.  

Finally, the Veteran seeks a TDIU based on her service-connected disabilities.  This claim is inextricably intertwined with the other remanded claims, and must be deferred pending the outcome of those claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records that have not already been obtained, including, but not limited to, all medical records from WVU Hospital and/or Sherman Hospital.  

2.  Provide the Veteran notice to her most recent address that her representative's authority to represent claimants before VA has been canceled and she has the right to select new representation or to represent herself before VA.  

3.  Return the file to the psychiatric examiner who examined the Veteran in August 2015, if available.  If this examiner is no longer available, another appropriate examiner may be substituted.  Provide the examiner with full access to the claims file, either the paper or electronic copy, to include the service treatment records.  After reviewing the claims file in its entirety, the examiner is asked to address the following questions:

* Is it at least as likely as not that any acquired psychiatric disorder had its onset during service, or is otherwise related to her service.

* Is it at least as likely as not that any currently-diagnosed acquired psychiatric disorder is either caused or aggravated by the Veteran's service-connected disabilities, which include degenerative disc disease of the lumbosacral spine, sciatica of the lower extremities, and bilateral hearing loss.

A review of the entire record is required; however, attention is invited to the private medical records from 2005 through 2008, VA mental health treatment records, and the other psychiatric records mentioned above, and the October 2006 compensation examination opinion appearing to suggest that the service-connected disabilities may be aggravating the Veteran's psychiatric symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must provide the underlying reasons for the opinions expressed.  If it is determined that an opinion cannot be provided without resort to speculation, the examiner is asked to provide a complete rationale establishing why that is the case.  

4.  Schedule the Veteran for an examination with a physician to determine the current nature and severity of the degenerative disc disease of the lumbar spine at L5-S1.  All indicated tests, including X-ray, magnetic resonance imaging (MRI) if indicated, and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is asked to opine as to whether it is possible to separate the symptoms associated with myotonic dystrophy diagnosed in 2010 from the symptoms initially associated with the service-connected degenerative disc disease of the lumbar spine and associated sciatica.  

If it is possible to distinguish the myotonic dystrophy symptoms and manifestations from the service-connected disability manifestations, the examiner should clarify what symptoms are solely attributable to the service-connected degenerative disc disease of the lumbar spine, and/or sciatica, and to what degree.

The examiner should also indicate if the Veteran's low back disability is productive of incapacitating episodes as described in the rating schedule, and if so, determine the frequency of any incapacitating episodes in terms of the rating schedule. 

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also determine whether the Veteran's service-connected sciatica is moderate, moderately severe, or severe.  A complete rationale for all opinions proffered must be included in the report provided.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

